Title: Friday funday: Entrapment is still illegal (livetweeting proceeding)
Question:
Answer #1: Background: The RCMP spent millions of dollars of a newly-created anti-terrorism budget, conceived of by a previous government that had its own problems when it came to fearmongering and folks what don't look like us, to convince two drug-users of diminished mental capacity to join a terrorist plot that the police created *de novo*. The cops guided these two funlickers through literally every step of choosing a target, building a device and planting it, then arrested them for being terrorists. The judge is currently in the process of dismantling their entire ludicrous case, and I will be shocked and alarmed if the Court does not rule that coaxing and goading a "minimally exceptional" person to commit an offense is not an appalling type of entrapment.

As a Canadian with a keen interest in things like police investigations, fairness, justice and public safety, I'm sickened by what I think I know about this whole situation.

edit: Fucking barf, the judge just used the phrase "police manufactured crime" to describe their conduct. I want an inquest.